UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1429



PATRICK KAMGANG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-905-707)


Submitted:   December 12, 2005         Decided:     December 28, 2005


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jacqueline E. Ngole, Rockville, Maryland, for Petitioner. Jonathan
S. Gasser, United States Attorney, Marvin J. Caughman, Assistant
United States Attorney, Columbia, South Carolina, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Patrick   Kamgang,     a    native   and   citizen       of   Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming without opinion the Immigration Judge’s

(IJ) denial of his applications for asylum, withholding of removal,

and protection under the Convention Against Torture.

           To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”           INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).      We have reviewed the evidence of record and

conclude that Kamgang fails to show that the evidence compels a

contrary result.       Having failed to qualify for asylum, Kamgang

cannot meet the higher standard to qualify for withholding of

removal.   Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).            In addition, we uphold

the IJ’s finding that Kamgang failed to establish that it was more

likely than not that he would be tortured if removed to Cameroon.

See 8 C.F.R. § 1208.16(c)(2) (2005).             Finally, in light of the

above   conclusions,    we   reject      Kamgang’s    claim    that      the   Board

violated immigration regulations in using the affirmance without

opinion procedure in this case.

           Accordingly,      we   deny    the   petition      for   review.      We

dispense with oral argument because the facts and legal contentions


                                      - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                 PETITION DENIED




                              - 3 -